appellant was required to overcome the rebuttable presumption of
                   prejudice. See NRS 34.800(2).
                                In an attempt to overcome the procedural bars, appellant
                   argued that good cause for the delay is demonstrated by the Supreme
                   Court's decision in Martinez v. Ryan, 566 U.S. , 132 S. Ct. 1309 (2012). 3
                   Martinez held that "a procedural default will not bar a federal habeas
                   court from hearing a substantial claim of ineffective assistance [of counsel]
                   at trial if, in the initial-review collateral proceeding, there was no counsel
                   or counsel in that proceeding was ineffective." 566 U.S. at , 132 S. Ct.
                   at 1320 (emphasis added). We have recently determined that Martinez
                   does not apply to habeas petitions filed in state court. Brown v. McDaniel,
                   130 Nev. „ P.3d , (Adv. Op. No. 60, at 15-16, August 7,
                   2014). Accordingly, we conclude that appellant failed to overcome the
                   procedural bars to his petition, and we
                                ORDER the judgment of the district court AFFIRMED. 4




                                            Hardesty




                   Douglas
                                                                   a
                                                               Cherry
                                                                        kszAt                  J.



                         3 To the extent that appellant claimed that good cause is not required
                   if his petition is construed as a petition for a writ of mandamus, we
                   conclude that the district court did not abuse its discretion by declining to
                   construe appellant's habeas petition as a mandamus petition.

                         4 We  have considered appellant's proper person documents, we grant
                   his motion for leave to file these documents, and we direct the clerk of this
                   court to file appellant's motion to file proper person documents, Fast Track
                   Statement, and Appendix. See NRAP 46(b).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    er.
                cc:   Hon. Michael Villani, District Judge
                      Randy Stone
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A